DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,972. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,979,972 encompasses the limitations of claims 1-20 of instant application.  Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.  It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karlson, 163 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).
The omitted feature in Claim 1 of patent includes “obtaining, by a first millimeter wave network cell….system information…;”while the remaining elements of “evaluating…the system information…” remained the same function as before.  The reasoning is the same for Claims 5 and 15 of patent whereby the omitted feature includes “searching for a second millimeter cell” and “communicating with a second millimeter wave network cell”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PRAGADA et al PG PUB 2014/0321282.
Re Claims 1, 15, PRAGADA et al teaches in figure 3, a eNB in communication with multiple mBs (millimeter wave cell) having backhaul links [0078] whereby the eNB is responsible for management functionality to the mBs [0086] and includes transmission of system information [0075].  PRAGADA et al further teaches the mmW backhaul links can be established dynamically set up on the fly [0084] whereby the MBRP enable collective awareness of the state of each of the backhaul links [0085].
Figure 20 teaches during mB initiation, mB 2005 (a second millimeter wave cell) transmits a connection request 2020 (system information message) to eNB (a first millimeter cell) and includes a self-backhaul capability indication (a criterion with respect to …operating as a relay node) to the eNB evaluates the self-backhaul capability in the connection request message 2020 and in response, the eNB transmits mB configuration information [0142-0143].   
PRAGADA et al fails to explicitly teach “registering by the first millimeter wave cell….for use as the relay node  to the self-backhaul for the first millimeter wave cell.”.  However, PRAGADA et al teaches eNB may provide a WTRU with a list of possible neighboring eNB and their corresponding reference signal mBs to aid in measurements [0156].  This suggests that the eNB would have maintain a list of mBs [0156].  
In so doing, one skilled in the art would have been motivated to register/store the mB (millimeter wave cell) to enable the WRTU to determine mB corresponding to the best mmW access link for relay operation.  Therefore, it would have been obvious to one skilled in the art to have registered the mB with the self-backhaul capability to support the relay operation.
Re Claims 2, 9, 16, PRAGADA et al teaches the connection request (the system information message) includes the self-backhaul capability indication/parameter. 
Re Claims 4, 11, 18, PRAGADA et al teaches information exchange (the system information message) is based on a configurable QoS threshold limits [0114].
Re Claims 5, 12, 19, PRAGADA et al teaches mB is associated with a white or black cell list [0143] but fails to explicitly teach the “system information” indicates…is not barred”.  Examiner takes notice that the system information can include barred status information for the cell.  One skilled in the art would have been motivated to have determined whether the cell is barred to prevent access to barred cells as indicated by the system information.
Re Claims 6, 13, 20, PRAGADA et al teaches the system information message includes a system information block [0075].
Re Claims 7, 14, PRAGADA et al teaches the control plane functions at eNB or mGW.  Examiner takes notice that the MIB is supported by the LTE to support the control plane function the eNB or mGW [0079].  One skilled in the art would have been motivated to have supported MIB as supported by LTE specification. 
Re Claim 8, See Claim 1, PRAGADA et al teaches each mB (a first millimeter wave cell) includes a process and memory [0275].  PRAGADA et al further teaches the eNB management coordinate dynamic establishment between backhaul links via the MBRP [0084-0085].  Based on the criterion that the eM supports self-backhaul link, the eNB would have selected a mB (a second millimeter wave cell) accordingly to support the mesh routing.
Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over PRAGADA et al PG PUB 2014/0321282 in view of ELKOTBY et al PG PUB 2022/0070775.
Re Claims 3, 10, 17, PRAGADA et al fails to explicitly teach “PLMN of the system information matching identify information...first millimeter wave cell.”.  However, ELKOTBY et al teaches the BSSI includes PLMN identity parameter and a cell identifier, wherein based on the BSSI matching of PLMN identity parameter and the cell identifier, the same SI configuration can be determined [0236].  One skilled in the art would have been motivated to have determined based on the BSSI matching (PLMN parameter and cell identifier) to ascertain a valid version of system information is used for interoperability.  Therefore, it would have been obvious to one skilled to have combined the teachings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472